         Case 7:16-cv-00222-WLS Document 138 Filed 07/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION


In Re Flowers Foods, Inc.                      Case No. 7:16-CV-00222-WLS
Securities Litigation

                                               CLASS ACTION


    PLAINTIFFS’ UNOPPOSED MOTION FOR: (I) PRELIMINARY APPROVAL OF
    CLASS ACTION SETTLEMENT; (II) CERTIFICATION OF THE SETTLEMENT
     CLASS; AND (III) APPROVAL OF NOTICE TO THE SETTLEMENT CLASS

       PLEASE TAKE NOTICE that upon the Stipulation and Agreement of Settlement dated

July 12, 2019 (“Stipulation”),1 the accompanying Memorandum of Law, the Fistel Declaration,

and all other papers and proceedings herein, Lead Plaintiff Walter Matthews and plaintiff Chris

Hendley respectfully submit this motion pursuant to Rule 23(e) of the Federal Rules of Civil

Procedure, for an order: (i) preliminarily approving the proposed Settlement of the Action which

provides for the payment of $21 million to resolve this class action against all Defendants; (ii)

certifying the Settlement Class; (iii) approving the form and manner of giving notice to the

Settlement Class Members; and (iv) scheduling a Settlement Hearing on final approval of the

Settlement and Lead Counsel’s motion for an award of attorneys’ fees and litigation expenses.

Defendants do not oppose this motion.2

       A [Proposed] Order Preliminarily Approving Settlement and Providing for Notice is

attached to the Stipulation as Exhibit A.

1
   Unless otherwise defined herein, all capitalized terms have the meanings set forth in the
Stipulation which, along with its exhibits, is attached as Exhibit 3 to the Declaration of Michael
Fistel, Jr. in Support of Plaintiffs’ Unopposed Motion for: (I) Preliminary Approval of Class
Action Settlement; (II) Certification of the Settlement Class; and (III) Approval of Notice to the
Settlement Class (“Fistel Declaration”), filed concurrently herewith.
2
  Counsel for Plaintiffs conferred with counsel for the Defendants. Defendants do not adopt all
the arguments and positions taken in this Motion, but they do not oppose the relief sought.


                                               -1-
 Case 7:16-cv-00222-WLS Document 138 Filed 07/12/19 Page 2 of 3



Respectfully submitted this 12th day of July, 2019.

                                     JOHNSON FISTEL, LLP

                                     By: s/ Michael I. Fistel, Jr.
                                     Michael I. Fistel, Jr.
                                     michaelf@johnsonfistel.com
                                     Georgia Bar No.: 262062
                                     William W. Stone
                                     williams@johnsonfistel.com
                                     Georgia Bar No. 273907
                                     Adam Sunstrom
                                     adams@johnsonfistel.com
                                     Georgia Bar No. 556579
                                     Murray House
                                     40 Powder Springs Street
                                     Marietta, GA 30064
                                     Telephone: (770) 200-3104
                                     Facsimile: (770) 200-3101

                                     JOHNSON FISTEL, LLP

                                     Frank J. Johnson (admitted pro hac vice)
                                     frankj@johnsonfistel.com
                                     655 West Broadway, Suite 1400
                                     San Diego, CA 92101
                                     Telephone: (619) 230-0063
                                     Facsimile: (619) 255-1856

                                     GLANCY PRONGAY & MURRAY LLP

                                     Lionel Z. Glancy (admitted pro hac vice)
                                     lglancy@glancylaw.com
                                     Robert V. Prongay (admitted pro hac vice)
                                     rprongay@glancylaw.com
                                     Ex Kano S. Sams II (admitted pro hac vice)
                                     esams@glancylaw.com
                                     Melissa C. Wright (admitted pro hac vice)
                                     mwright@glancylaw.com
                                     1925 Century Park East, Suite 2100
                                     Los Angeles, CA 90067
                                     Telephone: (310) 201-9150
                                     Facsimile: (310) 201-9160

                                     Co-Lead Counsel for Plaintiffs and the Proposed
                                     Settlement Class



                                       -2-
         Case 7:16-cv-00222-WLS Document 138 Filed 07/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on July 12, 2019, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the e-mail addresses of all counsel of record in this matter.

       Dated: July 12, 2019

                                               JOHNSON FISTEL, LLP

                                               By: s/ Michael I. Fistel, Jr.
                                               Michael I. Fistel, Jr.
                                               michaelf@johnsonfistel.com
                                               Georgia Bar No.: 262062
                                               William W. Stone
                                               williams@johnsonfistel.com
                                               Georgia Bar No. 273907
                                               Adam Sunstrom
                                               adams@johnsonfistel.com
                                               Georgia Bar No. 556579
                                               Murray House
                                               40 Powder Springs Street
                                               Marietta, GA 30064
                                               Telephone: (770) 200-3104
                                               Facsimile: (770) 200-3101




                                                 -3-
